             Case 1:18-vv-00701-UNJ Document 41 Filed 10/31/19 Page 1 of 4




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0701V
                                      Filed: August 2, 2019
                                         UNPUBLISHED


    ROBERT G. BAKER,

                          Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                         Respondent.


Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On May 17, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (“GBS”) resulting
from the influenza vaccination he received on October 23, 2017. Petition at 1, ¶¶ 2, 24.
Petitioner further alleges that he has met the Table definition of GBS, that he received
his vaccination in the United States, and that neither he nor any other party has filed a
civil action or received compensation for his GBS, alleged as vaccine caused. Id. at ¶¶
2, 26-27, 29. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

      On June 26, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for his GBS. On August 2, 2019, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $140,000.00 for

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
           Case 1:18-vv-00701-UNJ Document 41 Filed 10/31/19 Page 2 of 4



petitioner’s pain and suffering and $91.70 for petitioner’s past out-of-pocket medical
expenses. Proffer at 1. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Id. at 2. Based on the record as a whole, the undersigned
finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $140,091.70, representing $140,000.00 for
petitioner’s pain and suffering and $91.70 for petitioner’s actual unreimbursable
expenses in the form of a check payable to petitioner, Robert G. Baker. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
           Case 1:18-vv-00701-UNJ Document 41 Filed 10/31/19 Page 3 of 4



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*************************************
ROBERT G. BAKER,                    *
                                    *
                  Petitioner,       *                        No. 18-701V
                                    *                        CHIEF SPECIAL MASTER DORSEY
v.                                  *
                                    *
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
                  Respondent.       *
*************************************

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On June 21, 2019, respondent filed a Rule 4(c) Report, conceding that petitioner’s claim

meets the Table criteria for Guillain-Barré Syndrome (“GBS”) injury. On June 26, 2019, the

Court issued a Ruling on Entitlement finding petitioner entitled to compensation under the

Vaccine Act.

I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

the following, and requests that the Chief Special Master’s decision and the Court’s judgment

award:

         1. A lump sum payment of $140,000.00, which represents compensation for pain and
            suffering, see 42 U.S.C. § 300aa-15(a)(4); and

         2. A payment of $91.70, which represents compensation for past out-of-pocket medical
            expenses, see 42 U.S.C. § 300aa-15(a)(1).
          Case 1:18-vv-00701-UNJ Document 41 Filed 10/31/19 Page 4 of 4



       These amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a).1 Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that petitioner be awarded a lump sum payment of $140,091.70, in the

form of a check payable to petitioner. Petitioner agrees.

                                                      Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      CATHARINE E. REEVES
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      ALEXIS B. BABCOCK
                                                      Assistant Director
                                                      Torts Branch, Civil Division

                                                      /s/ DEBRA A. FILTEAU BEGLEY
                                                      DEBRA A. FILTEAU BEGLEY
                                                      Senior Trial Attorney
                                                      Torts Branch, Civil Division
                                                      U.S. Department of Justice
                                                      P.O. Box 146
                                                      Benjamin Franklin Station
                                                      Washington, D.C. 20044-0146
                                                      Phone: (202) 616-4181
Dated: August 2, 2019




1
  Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future pain
and suffering.
                                                 2
